Exhibit 10(f)

WENDY’S INTERNATIONAL, INC.

2003 STOCK INCENTIVE PLAN

Section 1.    Purpose. The purpose of this Wendy’s International, Inc. 2003
Stock Incentive Plan (the “Plan”) is to strengthen Wendy’s International, Inc.
(the “Company”) by providing an incentive to the employees and directors of the
Company and its subsidiaries (the “Subsidiaries”) and thereby encouraging them
to devote their abilities and industry to the success of the Company’s business
enterprise. It is intended that this purpose be achieved by extending to
employees (including future employees who have received a formal written offer
of employment) and directors of the Company and its Subsidiaries an added
long-term incentive for high levels of performance and unusual efforts through
the grant of Restricted Stock, Options, Stock Appreciation Rights, Dividend
Equivalent Rights, Performance Awards, Share Awards and Stock Units (as each
term is herein defined).

Section 2.    Administration of the Plan.

2.1 Committee Composition; Powers. The Board shall appoint a committee (the
“Committee”) of not less than three (3) members of the Board to administer the
Plan. The members of the Committee shall serve at the pleasure of the Board,
which shall have the power at any time, or from time to time, to remove members
from the Committee or to add members thereto. Each member of the Committee shall
be a Nonemployee Director and an Outside Director and shall satisfy any
applicable stock exchange requirements. The Committee shall construe and
interpret the Plan, establish such operating guidelines and rules as it deems
necessary for the proper administration of the Plan and make such determinations
and take such other action in connection with the Plan as it deems necessary and
advisable. It shall determine the Eligible Individuals to whom and the time or
times at which Awards and Options shall be granted, the number of Shares to be
subject to each Award and Option, the terms and conditions of each Award and
Option (and amendments thereto) and the duration of leaves of absence which may
be granted to Grantees and Optionees without constituting a termination of their
employment, or status as a director for purposes of the Plan. Any such
construction, interpretation, rule, determination or other action taken by the
Committee pursuant to the Plan shall be final, binding and conclusive on all
interested parties, including without limitation the Company and all Grantees
and Optionees.

2.2 Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. Subject to
applicable law, the Committee may delegate its authority under the Plan to any
other person or persons. No member of the Board or the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award or Option granted under it.

2.3 No Repricing of Options or Stock Appreciation Rights. The Committee shall
have no authority to make any adjustment (other than in connection with a stock
dividend, recapitalization or other transaction where an adjustment is permitted
or required under the terms

 

75



--------------------------------------------------------------------------------

of the Plan) or amendment, and no such adjustment or amendment shall be made,
that reduces or would have the effect of reducing the exercise price of an
Option or Stock Appreciation Right previously granted under the Plan, whether
through amendment, cancellation or replacement grants, or other means, unless
the Company’s shareholders shall have approved such adjustment or amendment.

Section 3.    Maximum Number of Shares Subject to Plan.

3.1 Number of Shares Authorized for Issuance. Subject to any adjustment as
provided in the Plan, the Shares to be issued under the Plan may be, in whole or
in part, authorized but unissued Shares or issued Shares which shall have been
reacquired by the Company and held by it as treasury shares. The aggregate
number of Shares that may be made the subject of Awards or Options granted under
the Plan shall not exceed 3,600,000; provided, however, that in the aggregate,
not more than 2,200,000 Shares may be made the subject of Restricted Stock
Awards, Stock Units, Performance Awards and Share Awards under the Plan. The
number of Shares that may be the subject of Options and Stock Appreciation
Rights granted to an Eligible Individual in any calendar year may not exceed
125,000 Shares. The number of Shares that may be the subject of Performance
Shares granted to an Eligible Individual in any calendar year may not exceed
125,000 Shares. The dollar amount of cash or the Fair Market Value of Shares
that any Eligible Individual may receive in any calendar year in respect of
Performance Units denominated in dollars may not exceed $4,000,000.

3.2 Calculating Shares Available.

(i) Upon the granting of an Award or an Option, the number of Shares available
under this Section 3 for the granting of further Awards and Options shall be
reduced as follows:

(a) In connection with the granting of an Award or an Option (other than the
granting of a Performance Unit denominated in dollars or Dividend Equivalents),
the number of Shares available under this Section 3 for the granting of further
Options and Awards shall be reduced by the number of Shares in respect of which
the Option or Award is granted or denominated; provided, however, that if any
Option is exercised by tendering Shares, either actually or by attestation, to
the Company as full or partial payment of the Option Price, the maximum number
of Shares available under this Section 3 shall be increased by the number of
Shares so tendered.

(b) In connection with the granting of a Performance Unit denominated in
dollars, the number of Shares available under this Section 3 for the granting of
further Options and Awards initially shall be reduced by an amount equal to the
quotient of (i) the dollar amount in which the Performance Unit is denominated,
divided by (ii) the Fair Market Value of a Share on the date the Performance
Unit is granted, with a corresponding adjustment if the Performance Unit is
ultimately settled in whole or in part with a different number of Shares.

(c) In connection with the granting of a Dividend Equivalent Right, the number
of Shares available under this Section 3 shall not be reduced; provided,
however, that if Shares are issued in settlement of a Dividend Equivalent Right,
the number of

 

76



--------------------------------------------------------------------------------

Shares available for the granting of further Options and Awards under this
Section 3 shall be reduced by the number of Shares so issued.

(ii) Whenever any outstanding Option or Award or portion thereof expires, is
canceled, is settled in cash (including the settlement of tax withholding
obligations using Shares) or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, canceled, settled or
otherwise terminated portion of the Option or Award may again be the subject of
Options or Awards granted hereunder. In addition, upon settlement of a Stock
Appreciation Right in Shares, the excess of the number of Shares covered by the
Stock Appreciation Right over the number of Shares issued in settlement of the
Stock Appreciation Right may again be the subject of Options or Awards granted
hereunder.

Section 4.    Restricted Stock; Stock Units.

4.1 Restricted Stock. The Committee, from time to time, subject to the terms and
provisions of the Plan, may grant to any Eligible Individual an Award of
Restricted Stock, which shall be evidenced by an Agreement. Each Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 4.1.

(i) Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. At the
discretion of the Committee, Shares issued in connection with a Restricted Stock
Award shall be deposited together with the stock powers with an escrow agent
(which may be the Company) designated by the Committee. Unless the Committee
determines otherwise as set forth in the Agreement, upon delivery of the Shares
to the escrow agent, the Grantee shall have all of the rights of a stockholder
with respect to such Shares, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares.

(ii) Non-Transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 4.1(iii), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions.

(a) Generally. Restrictions upon Shares of Restricted Stock awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine. The Agreement evidencing the Award shall set forth any
such restrictions.

 

77



--------------------------------------------------------------------------------

(b) Effect of Change in Control. Upon a Change in Control, the restrictions upon
Shares of Restricted Stock shall lapse.

(iv) Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited interest on the amount of the account at such times and at a rate
per annum as the Committee, in its discretion, may determine. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest accrued thereon) in respect of
any Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Grantee with respect to such Shares of
Restricted Stock, free of all restrictions hereunder.

4.2 Stock Unit Awards.

(i) Grant. The Committee, from time to time, subject to the terms and provisions
of the Plan, may grant to any Eligible Individual an Award of Stock Units, which
shall be evidenced by an Agreement. Each Agreement shall contain such
restrictions, terms and conditions as the Committee may, in its discretion,
determine.

(ii) Payment of Awards. Each Stock Unit shall represent the right of the Grantee
to receive a payment upon vesting of the Stock Unit or on any later date
specified by the Committee equal to the Fair Market Value of a Share as of the
date the Stock Unit was granted, the vesting date or such other date as
determined by the Committee at the time the Stock Unit was granted. The
Committee may, at the time a Stock Unit is granted, provide a limitation on the
amount payable in respect of each Stock Unit. The Committee may provide for the
settlement of Stock Units in cash or with Shares having a Fair Market Value
equal to the payment to which the Grantee has become entitled.

(iii) Effect of Change in Control. Upon a Change in Control, Stock Units shall
become fully vested.

Section 5.    Non-Employee Director Restricted Stock Unit Grants.

5.1 Formula Restricted Stock Grants. Beginning in 2006, each Eligible Director
shall be granted 2,040 Formula Restricted Stock Units and related Dividend
Equivalent

 

78



--------------------------------------------------------------------------------

Rights under the Plan. Such Formula Restricted Stock Units shall be granted each
year on May 1. In the event that an insufficient number of Shares remains
available under the Plan for issuance to all Eligible Directors in a fiscal
year, then unless the Plan is amended to provide additional Shares or the
Company adopts another stock plan under which the Eligible Directors can
participate, the Eligible Directors shall participate on a pro-rata basis.

5.2 Formula Restricted Stock Unit Agreements. All Formula Restricted Stock Units
shall be evidenced by an Agreement, which shall include the following terms and
conditions:

(i) Grantee and Number of Units. Each Agreement shall state the name of the
Eligible Director to whom the Formula Restricted Stock Units has been granted
and shall state the number of Formula Restricted Stock Units and related
Dividend Equivalent Rights granted.

(ii) Rights of Grantee. Provided that the Eligible Director has executed an
Agreement evidencing the Award, the Eligible Director shall receive Formula
Restricted Stock Units representing the right of the Grantee to receive, upon
the vesting the Formula Restricted Stock Unit in the manner set forth in
Sections 5.2(iv) or (v), an equal number of Shares.

(iii) Non-Transferability. Until the Formula Restricted Stock Units awarded to
the Grantee shall have vested in the manner set forth in Sections 5.2(iv) or
(v), such Formula Restricted Stock Units shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.

(iv) Vesting.

(a) General. Twenty-five (25%) percent of the Formula Restricted Stock Units
shall vest on each of the first four anniversaries of the grant date of such
Formula Restricted Stock Units. Otherwise, each Grantee shall have the rights
with respect to such Formula Restricted Stock Units as specified in the Plan.

(b) Effect of Change in Control. Upon a Change in Control which also constitutes
a change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of its assets, in each case within the
meaning of Section 409A of the Code, the Formula Restricted Stock Units shall
vest.

(v) Termination of Services by Grantee. Except as otherwise set forth in this
Section 5.2(v), upon the termination of a Grantee’s services as a director, for
any reason whatsoever, the unvested Formula Restricted Stock Units shall be
forfeited as of the date of such termination. In the event a Grantee’s services
as a director of the Company is terminated by reason of the Grantee’s death, the
Grantee becoming Disabled, or by reason of the Grantee’s Retirement, then any
unvested Formula Restricted Stock Units shall become immediately vested as of
the date of such termination.

 

79



--------------------------------------------------------------------------------

Section 6.    Option Grants to Eligible Individuals.

6.1 Selection of Optionees. The Committee, from time to time, subject to the
terms and provisions of the Plan, may grant Options to any Eligible Individual.
In determining the persons to whom Options shall be granted and the number of
Shares to be covered by each Option, the Committee may take into account the
nature of the services rendered by such persons, their present and potential
contribution to the success and growth of the Company and its Subsidiaries, and
such other factors as the Committee, in its discretion, shall deem relevant. Any
Eligible Individual who has been granted an Option under a prior stock option
plan of the Company may be granted an additional Option or Options under the
Plan if the Committee shall so determine.

6.2 Option Requirements. The Options granted pursuant to this Section 6 shall be
authorized by the Committee and shall be evidenced by an Agreement, which
Agreement shall include the following terms and conditions:

(i) Optionee. Each Agreement shall state the name of the Optionee to whom the
Option has been granted.

(ii) Number of Shares. Each Agreement shall state the number of Shares to which
that Option pertains.

(iii) Purchase Price. Each Agreement shall state the Option Price, which shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Shares covered by such Option on the date of grant of such Option.

(iv) Length of Option. Each Option granted pursuant to this Section 6 shall be
granted for a period to be determined by the Committee but in no event to exceed
more than ten (10) years. However, each Option shall be exercisable only during
such portion of its term as the Committee shall determine and, subject to
Section 11, only if the Optionee is employed by the Company or a Subsidiary at
the time of such exercise. The Committee may, subsequent to the granting of any
Option, extend the term thereof, but in no event shall the term as so extended
exceed the maximum term provided for in the first sentence on this
Section 6.2(iv).

(v) Exercise of Option. Each Optionee shall have the right to exercise his or
her Option at the time or times and in the manner specified in the Plan or in
the Agreement evidencing such Option. The Committee may accelerate the
exercisability of any Option granted to an Eligible Individual or any portion
thereof at any time.

6.3 Types of Stock Options. The Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options. Incentive Stock Options
may be granted only to Eligible Individuals who are employees of the Company or
its “parent corporation” or a “subsidiary corporation” (as such terms are
defined in Section 424 of the Code). Notwithstanding anything to the contrary
contained in this Section 6, no Incentive Stock Option shall be granted to an
individual owning stock possessing more than ten percent (10%) of the total
combined voting power of the Company, or its parent corporation or subsidiary

 

80



--------------------------------------------------------------------------------

corporations unless (i) the Option Price at the time such Option is granted is
equal to at least one hundred ten percent (110%) of the Fair Market Value of the
Shares subject to the Option, and (ii) such Option by its terms is not
exercisable after the expiration of five (5) years from the date such Option is
granted. Further, the aggregate Fair Market Value (determined at the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Optionee during any calendar year
(under all such plans of the Company and its Subsidiaries) shall not exceed one
hundred thousand dollars ($100,000.00).

6.4 Method of Exercise of Options. Each Option shall be exercised pursuant to
the terms of such Option as set forth in the applicable Agreement and pursuant
to the terms of the Plan by giving notice to the Company at its principal place
of business or other address designated by the Company, accompanied by cash,
certified check, delivery of Shares (valued at their Fair Market Value) or, in
the case of Options other than Formula Options, other property acceptable to the
Committee, in payment of the Option Price for the number of Shares specified.
From time to time the Committee may establish procedures relating to effecting
such exercises, including procedures for cashless exercises through a registered
broker-dealer. No fractional Shares (or cash in lieu thereof) shall be issued as
a result of exercising an Option. The Company shall make delivery of such Shares
as soon as possible; provided, however, that if any law or regulation or
securities exchange rule requires the Company to take action with respect to the
Shares specified in such notice before issuance thereof, the date of delivery of
such Shares shall then be extended for the period necessary to take such action.

6.5 Non-Transferability of Options. Except to the extent that, pursuant to the
terms of the Plan or an Agreement, an Optionee’s legal representative or estate
is permitted to exercise an Option, an Option is exercisable during an
Optionee’s lifetime only by the Optionee. The Options shall not be transferable
except by will or the laws of descent and distribution.

6.6 Change in Control. In the event of a Change in Control, all Options
outstanding on the date of such Change in Control shall become immediately and
fully exercisable.

6.7 Buy Out of Option Gains. At any time after any Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and pay to the Optionee
the excess of the Fair Market Value of the Shares covered by such Option over
the Option Price of such Option at the date the Committee provides written
notice (the “Buy Out Notice”) of the intention to exercise such right. Buy outs
pursuant to this provision shall be effected by the Company as promptly as
possible after the date of the Buy Out Notice. Payments of buy out amounts may
be made in cash, in Shares, or partly in cash and partly in Shares, as the
Committee deems advisable. To the extent payment is made in Shares, the number
of shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a Share at the date of the Buy Out Notice. In no
event shall the Company be required to deliver a fractional Common Share in
satisfaction of this buy out provision.

 

81



--------------------------------------------------------------------------------

Section 7.    Stock Appreciation Rights.

7.1 Grant. The Committee, from time to time, subject to the terms and provisions
of the Plan, may, either alone or in connection with the grant of an Option,
grant to any Eligible Individual Stock Appreciation Rights in accordance with
the Plan, the terms and conditions of which shall be set forth in an Agreement.
A Stock Appreciation Right may be granted (a) at any time if unrelated to an
Option, or (b) if related to an Option, either at the time of grant or at any
time thereafter during the term of the Option.

7.2 Stock Appreciation Right Related to an Option. If granted in connection with
an Option, a Stock Appreciation Right shall cover the same Shares covered by the
Option (or such lesser number of Shares as the Committee may determine) and
shall, except as provided in this Section 7, be subject to the same terms and
conditions as the related Option.

(i) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and will not be transferable except to the
extent the related Option may be transferable. A Stock Appreciation Right
granted in connection with an Incentive Stock Option shall be exercisable only
if the Fair Market Value of a Share on the date of exercise exceeds the exercise
price specified in the related Incentive Stock Option Agreement.

(ii) Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Grantee shall be entitled to receive an amount determined by
multiplying (i) the excess of the Fair Market Value of a Share on the last
trading date immediately preceding the date of exercise of such Stock
Appreciation Right over the Option Price under the related Option, by (ii) the
number of Shares as to which such Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

(iii) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled to the extent of the number of Shares as to
which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of Shares as to
which the Option is exercised or surrendered.

7.3 Stock Appreciation Right Unrelated to an Option. A Stock Appreciation Right
unrelated to an Option shall cover such number of Shares as the Committee shall
determine.

(i) Terms; Duration. Stock Appreciation Rights unrelated to Options shall
contain such terms and conditions as to exercisability, vesting and duration as
the Committee shall determine, but in no event shall they have a term of greater
than ten (10) years. However, each Stock Appreciation Right shall be exercisable
only during such portion of its term as the Committee shall determine and,
subject to Section 11, only if the Grantee is employed by the Company or a
Subsidiary at the time of such exercise.

 

82



--------------------------------------------------------------------------------

(ii) Amount Payable. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (a) the excess of the Fair Market Value of a Share on the date
preceding the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right was granted, by
(b) the number of Shares as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Agreement evidencing the Stock Appreciation Right at the
time it is granted.

(iii) Non-Transferability. No Stock Appreciation Right unrelated to an Option
shall be transferable by the Grantee otherwise than by will or the laws of
descent and distribution, and such Stock Appreciation Right shall be exercisable
during the lifetime of such Grantee only by the Grantee or his or her guardian
or legal representative.

7.4 Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by giving written notice to the Company at its principal place of
business or other address designated by the Company, specifying the number of
Shares with respect to which the Stock Appreciation Right is being exercised. If
requested by the Committee, the Grantee shall deliver the Agreement evidencing
the Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Company, which shall endorse thereon a notation of such
exercise and return such Agreement to the Grantee.

7.5 Form of Payment. Payment of the amount determined under Section 7.2(ii) or
7.3(ii) may be made in the discretion of the Committee solely in whole Shares in
a number determined at their Fair Market Value on the date preceding the date of
exercise of the Stock Appreciation Right, or solely in cash, or in a combination
of cash and Shares. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment for the fractional
Share will be made in cash.

7.6 Effect of Change in Control. In the event of a Change in Control, all Stock
Appreciation Rights shall become immediately and fully exercisable.

Section 8.    Dividend Equivalent Rights. The Committee, from time to time,
subject to the terms and provisions of the Plan, may grant Dividend Equivalent
Rights to any Eligible Individual in tandem with an Option or Award or as a
separate Award. The terms and conditions applicable to each Dividend Equivalent
Right shall be specified in the Agreement under which the Dividend Equivalent
Right is granted. Amounts payable in respect of Dividend Equivalent Rights may
be payable currently or, if applicable, deferred until the lapsing of
restrictions on such Dividend Equivalent Rights or until the vesting, exercise,
payment, settlement or other lapse of restrictions on the Option or Award to
which the Dividend Equivalent Rights relate. In the event that the amounts
payable in respect of Dividend Equivalent Rights are to be deferred, the
Committee shall determine whether such amounts are to be held in cash or
reinvested in Shares or deemed (notionally) to be reinvested in Shares. If
amounts payable in respect of Dividend Equivalent Rights are to be held in cash,
there may be credited at the end of each year (or portion thereof) interest on
the amount of the account at the beginning of the year at a rate per annum as
the Committee, in its discretion, may determine. Dividend Equivalent Rights may
be settled in cash or Shares or a combination thereof, in a single installment
or multiple

 

83



--------------------------------------------------------------------------------

installments, as determined by the Committee.

Section 9.    Performance Awards.

9.1 Performance Units. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Units, the terms and conditions of which shall be set forth in an
Agreement. Performance Units may be denominated in Shares or a specified dollar
amount and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle, each Unit represents the right to receive payment
as provided in Sections 9.1(i) and (ii) of (a) in the case of Share-denominated
Performance Units, the Fair Market Value of a Share on the date the Performance
Unit was granted, the date the Performance Unit became earned, the date the
Performance Unit became vested or any other date specified by the Committee,
(b) in the case of dollar-denominated Performance Units, the specified dollar
amount or (c) a percentage (which may be more than 100%) of the amount described
in clause (a) or (b) depending on the level of Performance Objective attainment;
provided, however, that, the Committee may at the time a Performance Unit is
granted specify a maximum amount payable in respect of a vested Performance
Unit. Each Agreement shall specify the number of Performance Units to which it
relates, the Performance Objectives which must be satisfied in order for the
Performance Units to be earned and the Performance Cycle within which such
Performance Objectives must be satisfied.

(i) Vesting and Forfeiture. Subject to Sections 9.3(iii) and 9.4, a Grantee
shall earn Performance Units to the extent that the Performance Objectives set
forth in the Agreement are satisfied for the Performance Cycle. Subject to
Sections 9.3(iii) and 9.4, a Grantee shall become vested with respect to the
Performance Units when such units are earned or at such later time as may be
specified in the Award Agreement.

(ii) Payment of Awards. Subject to Section 9.3(iii) and 9.4, payment to Grantees
in respect of vested Performance Units shall be made as soon as practicable
after the later of the last day of the Performance Cycle to which such Award
relates and the date of vesting. Subject to Section 9.4, such payments may be
made entirely in Shares valued at their Fair Market Value, entirely in cash, or
in such combination of Shares and cash as the Committee in its discretion shall
determine at any time prior to such payment; provided, however, that if the
Committee in its discretion determines to make such payment entirely or
partially in Shares of Restricted Stock, the Committee must determine the extent
to which such payment will be in Shares of Restricted Stock and the terms of
such Restricted Stock at the time the Award is granted.

9.2 Performance Shares. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Shares, the terms and conditions of which shall be set forth in an
Agreement. Each Agreement may require that an appropriate legend be placed on
Share certificates. Awards of Performance Shares shall be subject to the
following terms and provisions:

(i) Rights of Grantee. Performance Shares shall be issued in the name of the
Grantee as soon as reasonably practicable after the Award is granted, or on such
other date

 

84



--------------------------------------------------------------------------------

as the Committee may determine, provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Performance
Shares. If a Grantee shall fail to execute the Agreement evidencing an Award of
Performance Shares, the appropriate blank stock powers and, in the discretion of
the Committee, an escrow agreement and any other documents which the Committee
may require within the time period prescribed by the Committee at the time the
Award is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with an Award of Performance Shares shall
be deposited together with the stock powers with an escrow agent (which may be
the Company) designated by the Committee. Unless the Committee determines
otherwise as set forth in the Agreement, upon delivery of the Shares to the
escrow agent, the Grantee shall have all of the rights of a stockholder with
respect to such Shares, including the right to vote the Shares and to receive
all dividends or other distributions paid or made with respect to the Shares.

(ii) Non-Transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.2(iii) or 9.4, such Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions. Subject to Sections 9.3(iii) and 9.4, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted. Performance Shares with
respect to which Performance Objectives have been attained may also be subject
to additional vesting conditions based on continued service or such other
conditions as may be established by the Committee at the time the Award is
granted.

(iv) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on Shares
represented by such Award which have been issued by the Company to the Grantee
shall be (i) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (ii) held by the Company for the account of the Grantee
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Performance Shares) or held in cash. If deferred
dividends are to be held in cash, there may be credited interest on the amount
of the account at such times and at a rate per annum as the Committee, in its
discretion, may determine. Payment of deferred dividends in respect of
Performance Shares (whether held in cash or in additional Performance Shares),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance Shares in respect of which the
deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a stock certificate or

 

85



--------------------------------------------------------------------------------

evidence of book entry Shares to be delivered to the Grantee with respect to
such Performance Shares, free of all restrictions hereunder.

9.3 Performance Objectives

(i) Establishment. Performance Objectives for Performance Awards may be
expressed in terms of earnings per share, earnings (which may be expressed as
earnings before specified items), return on assets, return on invested capital,
revenue, operating income, cash flow, total shareholder return or any
combination thereof. Performance Objectives may be in respect of the performance
of the Company, any of its Subsidiaries, any of its Operating Units or any
combination thereof. Performance Objectives may be absolute or relative (to
prior performance of the Company or to the performance of one or more other
entities or external indices) and may be expressed in terms of a progression
within a specified range. The Performance Objectives with respect to a
Performance Cycle shall be established in writing by the Committee by the
earlier of (x) the date on which a quarter of the Performance Cycle has elapsed
or (y) the date which is ninety (90) days after the commencement of the
Performance Cycle, and in any event while the performance relating to the
Performance Objectives remain substantially uncertain.

(ii) Effect of Certain Events. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting the treatment of the Performance Award as Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions (such as a
stock split or stock dividend), special charges, accounting or tax law changes
and other extraordinary or nonrecurring events.

(iii) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance-Based Compensation. The
Committee shall not be entitled to exercise any discretion otherwise authorized
hereunder with respect to such Options or Awards if the ability to exercise such
discretion or the exercise of such discretion itself would cause the
compensation attributable to such Options or Awards to fail to qualify as
Performance-Based Compensation.

9.4 Effect of Change in Control. Unless the Committee determines otherwise at
the time of grant of a Performance Award, in the event of a Change in Control:

(i) With respect to Performance Units, the Grantee shall (i) become vested in
all outstanding Performance Units as if all Performance Objectives had been
satisfied at the highest level by the Company and the Grantee and (ii) be
entitled to receive in respect of all Performance Units which become vested as a
result of a Change in Control a cash payment within ten (10) days after such
Change in Control.

 

86



--------------------------------------------------------------------------------

(ii) With respect to Performance Shares, all restrictions shall lapse
immediately on all outstanding Performance Shares as if all Performance
Objectives had been satisfied at the highest level by the Company and the
Grantee.

9.5 Non-Transferability. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

Section 10.    Share Awards. The Committee, from time to time, subject to the
terms and provisions of the Plan, may grant to any Eligible Individual a Share
Award on such terms and conditions as the Committee may determine in its sole
discretion. Share Awards may be made as additional compensation for services
rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

Section 11.    Effect of a Termination of Employment on Options and Awards.

11.1 Earlier Termination of Employment. Upon the termination of an Optionee’s or
Grantee’s employment with the Company and its Subsidiaries, for any reason
whatsoever, except as otherwise set forth in this Section 11, in an Agreement
or, with the consent of such individual, as determined by the Committee at any
time prior to or after such termination, Options and Awards granted to such
individual will be treated as follows:

(i) Any Options and Stock Appreciation Rights will terminate as to all Shares
covered by such Options or Stock Appreciation Rights that have not been
exercised as of the date of such termination.

(ii) Any unvested portion of any Restricted Stock or Stock Units will be
immediately forfeited.

(iii) Any Performance Shares or Performance Units will terminate.

(iv) Any other Awards to the extent not vested will terminate.

11.2 Upon Death or Disability. Except as otherwise provided in an Agreement, in
the event an Optionee’s or Grantee’s employment is terminated with the Company
and its Subsidiaries as a result of such individual’s death or such individual
becoming Disabled, Options and Awards granted to such individual will be treated
as follows:

(i) Any Options or Stock Appreciation Rights shall become immediately
exercisable as of the date of such termination of employment, and the Optionee
or Grantee, or in the event the Optionee or Grantee is incapacitated and unable
to exercise the rights granted hereunder, the individual’s legal guardian or
legal representative, or in the event the Optionee or Grantee dies, the estate
of the deceased individual, shall have the right to exercise any rights the
Optionee or Grantee would otherwise have had under the Plan for a period of one
year after the date of such termination (but in no event beyond the maximum term
of the Option or Stock Appreciation Right).

 

87



--------------------------------------------------------------------------------

(ii) Any unvested portion of any Restricted Stock or Stock Units will become
immediately vested.

(iii) Any Performance Shares or Performance Units will remain outstanding and
the Grantee or the Grantee’s estate will be entitled to a pro-rata portion of
the payment otherwise payable in respect of the Award (based on the number of
full weeks the Grantee was employed by the Company or a Subsidiary during the
applicable Performance Cycle over the total number of weeks in such Performance
Cycle), which will be paid on the date the Award would have been paid if the
Grantee had remained employed with the Company or a Subsidiary.

11.3 Upon Retirement. Except as otherwise provided in an Agreement, in the event
an Optionee’s or Grantee’s employment with the Company and its Subsidiaries is
terminated by reason of such individual’s Retirement, Options and Awards granted
to such individual will be treated as follows:

(i) With respect to any Options and Stock Appreciation Rights, for a period of
48 months following the date of such Retirement (but in no event beyond the
maximum term of the Option or Stock Appreciation Right), the Options or Stock
Appreciation Rights shall remain outstanding and (i) to the extent not then
fully vested, will continue to vest in accordance with the applicable vesting
schedule, and (ii) the Optionee or Grantee shall have the right to exercise any
rights the individual would otherwise have had under the Plan. Notwithstanding
the foregoing, in the event that an Optionee does not exercise an Incentive
Stock Option prior to the expiration of the three-month period after the date of
the Optionee’s Retirement, such Option shall be treated as a Nonqualified Stock
Option upon exercise.

(ii) Any unvested portion of any Restricted Stock or Stock Units will become
immediately vested.

(iii) Any Performance Shares or Performance Units will remain outstanding and
the Grantee will be entitled to a pro-rata portion of the payment otherwise
payable in respect of the Award (based on the number of full weeks the Grantee
was employed by the Company or a Subsidiary during the applicable Performance
Cycle over the total number of weeks in such Performance Cycle), which will be
paid on the date the Award would have been paid if the Grantee had remained
employed with the Company or a Subsidiary.

11.4 Upon Termination of Employment in Connection with Certain
Dispositions. Except as otherwise provided in an Agreement, in the event an
Optionee’s or Grantee’s employment with the Company and its Subsidiaries is
terminated without Cause in connection with a disposition of one or more
restaurants or other assets by the Company or its Subsidiaries, or in connection
with a sale or other disposition of a Subsidiary, the Options and Awards granted
to such individual will be treated as follows:

(i) With respect to Options and Stock Appreciation Rights, such Award will
remain outstanding and (i) to the extent not then fully vested, will continue to
vest in accordance with the applicable vesting schedule, and (ii) the Optionee
or Grantee will have the right to exercise any rights the individual would
otherwise have had under the Plan for a period

 

88



--------------------------------------------------------------------------------

of one year following the date of such termination of employment (but in no
event beyond the maximum term of the Option or Stock Appreciation Right).

(ii) Any unvested portion of any Restricted Stock or Stock Units will become
immediately vested.

(iii) Any Performance Shares or Performance Units will remain outstanding and
the Grantee will be entitled to a pro-rata portion of the payment otherwise
payable in respect of the Award (based on number of full weeks the Grantee was
employed by the Company or a Subsidiary during the applicable Performance Cycle
over the total number of weeks in such Performance Cycle), which will be paid on
the date the Award would have been paid if the Grantee had remained employed
with the Company or a Subsidiary.

Section 12.    Effect of Change in Common Shares Subject to the Plan.

12.1 In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, (ii) the maximum number and
class of Shares or other stock or securities with respect to which Options or
Awards may be granted to any Eligible Individual in any calendar year, (iii) the
number and class of Shares or other stock or securities which are subject to
outstanding Options or Awards granted under the Plan and the exercise price
therefor, if applicable, (iv) the number and class of Shares or other securities
in respect of which Formula Options are to be granted under Section 5 and
(v) the Performance Objectives.

12.2 Any such adjustment in the Shares or other stock or securities (i) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code or (ii) subject to outstanding
Options or Awards that are intended to qualify as Performance-Based Compensation
shall be made in such a manner as not to adversely affect the treatment of the
Options or Awards as Performance-Based Compensation.

12.3 If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to, or an Optionee shall be entitled to exercise an Option with respect
to, new, additional or different shares of stock or securities of the Company or
any other corporation, such new, additional or different shares shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

Section 13.    Effect of Certain Transactions. Subject to Sections 4.1(iii)(b),
4.2(iii), 6.6, 7.6 and 9.4 or as otherwise provided in an Agreement, following
(a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), either (i) each outstanding
Option or Award shall be treated as provided for in the agreement entered into
in connection with the Transaction or (ii) if not so provided in such agreement,
each Optionee and Grantee shall be entitled to receive in respect of each Share
subject to any outstanding Options or Awards, as the case may be, upon exercise
of any Option or payment or

 

89



--------------------------------------------------------------------------------

transfer in respect of any Award, the same number and kind of stock, securities,
cash, property or other consideration that each holder of a Share was entitled
to receive in the Transaction in respect of a Share; provided, however, that
such stock, securities, cash, property, or other consideration shall remain
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Options and Awards prior to such Transaction. The
treatment of any Option or Award as provided in this Section 13 shall be
conclusively presumed to be appropriate for purposes of Section 12.

Section 14.    Listing and Registration of Common Shares. If at any time the
Board shall determine that listing, registration or qualification of the Shares
covered by an Option or Award upon any securities exchange or under any state or
federal law or the consent or the approval of any governmental regulatory body
is necessary or desirable as a condition of or in connection with the purchase
of Shares under the Option, the Option may not be exercised in whole or in part,
and Shares shall not be delivered in connection with any other Award, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Board.
Any person exercising an Option or receiving Shares in connection with any other
Award shall make such representations and agreements and furnish such
information as the Board or the Committee may request to assure compliance with
the foregoing or any other applicable legal requirements.

Section 15.    Misconduct. In the event that an Optionee or Grantee has (i) used
for profit or disclosed to unauthorized persons, confidential information or
trade secrets of the Company or its Subsidiaries, or (ii) breached any contract
with or violated any fiduciary obligation to the Company or its Subsidiaries, or
(iii) engaged in unlawful trading in the securities of the Company or its
Subsidiaries or of another company based on information gained as a result of
that Optionee’s or Grantee’s employment with, or status as a director to, the
Company or its Subsidiaries, then that Optionee or Grantee shall forfeit all
rights under any outstanding Option or Award granted under the Plan and all of
that Optionee’s or Grantee’s outstanding Options or Awards shall automatically
terminate, unless the Committee shall determine otherwise.

Section 16.    Payment Following Death or Incapacity. In the event any amounts
or Shares become payable or issuable pursuant to an Award or Option after the
Grantee or Optionee dies or becomes incapacitated, such amounts or Shares shall
be paid or issued, in the case of death, to the decedent’s estate or, in the
case of incapacity, to the Grantee’s or Optionee’s legal guardian or legal
representative.

Section 17.    Foreign Employees. Without amending the Plan, the Committee may
grant Options or Awards to Eligible Individuals who are foreign nationals on
such terms and conditions different from those specified in the Plan as may in
the judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, and the like
as may be necessary or advisable to comply with provisions of laws of other
countries in which the Company or its Subsidiaries operate or have employees.

Section 18.    Deferral of Payments or Vesting. Notwithstanding anything to the
contrary contained herein, the Committee may provide for the deferral of the
issuance or vesting

 

90



--------------------------------------------------------------------------------

in Shares or the payment of cash in respect of an Option or Award granted under
the Plan. The terms and conditions of any such deferral shall be set forth in
the Agreement evidencing such Option or Award.

Section 19.    No Rights to Options, Awards or Employment. No individual shall
have any claim or right to be granted an Option or Award under the Plan. Having
received an Option or Award under the Plan shall not give an individual any
right to receive any other grant under the Plan. No Optionee or Grantee shall
have any rights to or interest in any Option or Award except as set forth
herein. Neither the Plan nor any action taken herein shall be construed as
giving any individual any right to be retained in the employ of the Company or
its Subsidiaries, or as a member of the Board.

Section 20.    Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

Section 21.    Withholding of Taxes.

21.1 At such times as an Optionee or Grantee recognizes taxable income in
connection with the receipt of Shares or cash hereunder (a “Taxable Event”), the
Optionee or Grantee shall pay to the Company an amount equal to the federal,
state and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”) prior to the issuance, or release from escrow, of such Shares or the
payment of such cash. The Company shall have the right to deduct from any
payment of cash to an Optionee or Grantee an amount equal to the Withholding
Taxes in satisfaction of the obligation to pay Withholding Taxes. In
satisfaction of the obligation to pay Withholding Taxes to the Company, an
Optionee or Grantee may elect to have withheld a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value equal to the
Withholding Taxes.

21.2 If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to such Optionee pursuant to the exercise of an Incentive Stock Option within
the two-year period commencing on the day after the date of the grant or within
the one-year period commencing on the day after the date of transfer of such
Share or Shares to the Optionee pursuant to such exercise, the Optionee shall,
within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.

Section 22.    Amendment or Termination; Duration. The Board may amend or
terminate the Plan at any time, provided that the Board shall not make any
change in the Options or Awards that will impair the rights of the Optionee or
Grantee therein, without the consent of the Optionee or Grantee.

Section 23.    Other Actions. The Plan shall not restrict the authority of the
Committee, the Board or of the Company or its Subsidiaries for proper corporate
purposes to grant or assume

 

91



--------------------------------------------------------------------------------

stock options, other than under the Plan, to or with respect to any employee,
director or other person. The adoption of the Plan by the Board shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.

Section 24.    Costs and Expenses. Except as provided in Section 19 hereof with
respect to taxes, the costs and expenses of administering the Plan shall be
borne by the Company, and shall not be charged to any grant nor to any Employee
receiving a grant.

Section 25.    Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any grant under the Plan.

Section 26.    Laws Governing Plan. The Plan shall be construed under and
governed by the laws of the State of Ohio.

Section 27.    Captions. The captions to the several sections hereof are not a
part of the Plan, but are merely guides or labels to assist in locating and
reading the several sections hereof.

Section 28.    Effective Date. The effective date of the Plan shall be as
determined by the Board, subject only to the approval of the Plan by the
affirmative vote of the holders of a majority of the Company’s securities that
are voted on the issue of the approval of the Plan at a meeting of stockholders
duly held in accordance with the applicable laws of the State of Ohio.

Section 29.    Definitions. Unless the context clearly indicates otherwise, the
following terms, when used in the Plan, shall have the respective meanings set
forth below:

29.1 “Agreement” means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.

29.2 “Award” means a grant of Restricted Stock, a Stock Unit, a Stock
Appreciation Right, a Performance Award, a Dividend Equivalent Right, a Share
Award or any or all of them.

29.3 “Board” means the Board of Directors of the Company.

29.4 “Cause” means:

(i) in the case of an Eligible Director, the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries;
and

 

92



--------------------------------------------------------------------------------

(ii) in the case of an Optionee or Grantee whose employment with the Company or
a Subsidiary is subject to the terms of an employment agreement between such
Optionee or Grantee and the Company or Subsidiary, which employment agreement
includes a definition of “Cause,” the term “Cause” as used in the Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect following a Change
in Control; and

(iii) in all other cases, (a) intentional failure to perform reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of duties,
(c) intentional violation of Company or applicable Subsidiary policy,
(d) involvement in a transaction in connection with the performance of duties to
the Company or any of its Subsidiaries which transaction is adverse to the
interests of the Company or any of its Subsidiaries and which is engaged in for
personal profit or (e) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses); provided, however, that following a Change in Control clause
(a) of this Section 29.4(iii) shall not constitute “Cause.”

29.5 “Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

29.6 “Change in Control” shall mean the occurrence of:

(A) An acquisition (other than directly from the Company) of any common stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act,
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the then outstanding shares of the Company’s common stock or
the combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, as
“Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(B) The individuals who, as of Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least seventy percent
(70%) of the members of the Board; provided, however, that if the election, or
nomination for election

 

93



--------------------------------------------------------------------------------

by the Company’s common stockholders, of any new director was approved by a vote
of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of the Plan, be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Proxy Contest; or

(C) The consummation of:

(i) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:

(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization,

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Company, or a corporation beneficially directly or
indirectly owning a majority of the Voting Securities of the Surviving Company,
and

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities or common stock
of the Company, has Beneficial Ownership of thirty percent (30%) or more of the
combined voting power of the Surviving Company’s then outstanding voting
securities or its common stock;

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition

 

94



--------------------------------------------------------------------------------

of common stock or Voting Securities by the Company which, by reducing the
number of shares of common stock or Voting Securities then outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Persons, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of common stock or Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional common stock or
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

If an Eligible Individual’s employment is terminated by the Company without
Cause prior to the date of a Change in Control but the Eligible Individual
reasonably demonstrates that the termination (A) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a change in control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed, such
termination shall be deemed to have occurred after a Change in Control for
purposes of the Plan provided a Change in Control shall actually have occurred.

29.7 “Code” means the Internal Revenue Code of 1986, as amended.

29.8 “Disabled,” with regard to any particular Optionee or Grantee, shall have
the meaning (i) set forth in Section 22(e)(3) of the Code, in the context of
determining the period during which Incentive Stock Options granted to an
Optionee may be exercised and (ii) set forth in the Company’s long term
disability program applicable to such Optionee or Grantee in all other contexts
or, if no long term disability program is applicable to such Optionee or
Grantee, as set forth in the Company’s long term disability program generally
applicable to officers of the Company.

29.9 “Dividend Equivalent Right” means a right to receive all or some portion of
the cash dividends that are or would be payable with respect to Shares.

29.10 “Eligible Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

29.11 “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein: (a) any director or employee of the Company or
a Subsidiary, or (b) any individual to whom the Company or a Subsidiary has
extended a formal, written offer of employment.

29.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

29.13 “Fair Market Value” on any date shall be equal to the mean of the high and
low prices at which Shares are traded on the New York Stock Exchange on such
date.

29.14 “Formula Restricted Stock” means Shares of Restricted Stock granted
pursuant to Section 5.

 

95



--------------------------------------------------------------------------------

29.15 “Grantee” means a person to whom an Award has been granted under the Plan.

29.16 “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

29.17 “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

29.18 “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

29.19 “Operating Unit” means any operating unit or division of the Company
designated as a Operating Unit by the Committee.

29.20 “Option” means a Nonqualified Stock Option, an Incentive Stock Option, a
Formula Option, or any or all of them.

29.21 “Optionee” means a person to whom an Option has been granted under the
Plan.

29.22 “Option Price” means the price at which a Share covered by an Option
granted hereunder may be purchased.

29.23 “Outside Director” means a member of the Board who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

29.24 “Performance Awards” means Performance Units, Performance Shares or either
or both of them.

29.25 “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.
Unless otherwise expressly stated in the relevant Agreement, each Option, Stock
Appreciation Right and Performance Award granted under the Plan is intended to
be Performance-Based Compensation.

29.26 “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Operating Unit will be measured.

29.27 “Performance Objectives” has the meaning set forth in Section 9.3.

29.28 “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 9.2.

 

96



--------------------------------------------------------------------------------

29.29 “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1.

29.30 “Plan” means this Wendy’s International, Inc. 2003 Stock Incentive Plan,
as amended and restated from time to time.

29.31 “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 4.1.

29.32 “Retirement” means (i) in the case of an employee of the Company or a
Subsidiary, the termination of employment at or after attaining age 60 with at
least ten (10) years of service (as defined in the Company’s qualified
retirement plans), other than by reason of death, Disability or for Cause and
(ii) in the case of a member of the Board, termination of membership on the
Board at or after attaining age 60 with at least three (3) years of service as a
member of the Board, other than by reason of death, Disability or for Cause.

29.33 “Share Award” means an Award of Shares granted pursuant to Section 10.

29.34 “Shares” means shares of the common stock, without par, of the Company and
any other securities into which such shares are changed or for which such shares
are exchanged.

29.35 “Stock Appreciation Right” means a right to receive all or some portion of
the increase in the value of the Shares as provided in Section 7 hereof.

29.36 “Stock Unit” means a right granted to an Eligible Individual under
Section 4.2 representing a number of hypothetical Shares.

 

97